department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-6681-98 uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for from barbara a felker branch chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend u sec_1 u sec_2 p date country x fp1 fp2 year dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee issues whether the taxpayers are entitled to reduce their respective overall_foreign_loss ofl accounts by gain recognized on a disposition of operating_intangibles to which both sec_904 and sec_367 apply when the gain is treated as u s source income under sec_367 if the taxpayers are permitted to reduce their respective ofl accounts by the u s source income recognized on the disposition of the operating_intangibles does this u s source income reduce the ofl account in its entirety before any gain is required to be recognized on a transfer of tangible business property that would be recognized solely under sec_904 conclusions gain recognized on the disposition of the operating_intangibles reduces the taxpayers’ ofl accounts notwithstanding that the gain is treated as u s source income under sec_367 u s source income that a taxpayer otherwise recognizes on a disposition of property subject_to sec_904 reduces the applicable ofl account before gain that would be recognized solely under sec_904 therefore the u s source income recognized on the operating_intangibles reduces the applicable ofl account before gain recognition would be triggered under sec_904 on the tangible business property because each taxpayer’s proportionate share of the gain on the operating_intangibles exceeds the taxpayer’s applicable ofl account balance the u s source income reduces each taxpayer’s applicable ofl account balance in its entirety and no gain is recognized under sec_904 on the tangible business property facts u sec_1 is a domestic_corporation that owned through its domestic affiliates a percent interest in p a domestic_partnership u sec_2 is also a domestic_corporation that owned through its domestic affiliates a percent interest in p p operates a country x joint_venture p’s assets include operating_intangibles and tangible business property on date the domestic affiliates of u sec_1 and u sec_2 contributed their respective interests in p to two newly-formed country x unlimited liability companies fp1 and fp2 which were treated as partnerships for u s tax purposes sec_1491 as in effect for the year at issue imposed an excise_tax on the transfer of property by a domestic_corporation to a foreign_partnership the excise_tax could be avoided if a taxpayer made an election under sec_1492 to apply principles similar to the principles of sec_367 to the transfer the domestic affiliates of u sec_1 and u sec_2 elected to apply principles similar to the principles of sec_367 to the transfer of p to fp1 and fp2 for purposes of sec_367 the transfer of p to fp1 and fp2 is treated as if each partner transferred its pro_rata share of the assets of p see sec_367 sec_1_367_a_-1t and sec_1_367_d_-1t accordingly the domestic affiliates of u sec_1 and u sec_2 are treated as transferring their pro_rata share of p’s assets pursuant to regulations under sec_367 the domestic affiliates elected to treat the transfer of the operating_intangibles as a deemed sale as a result of the deemed sale elections the taxpayers were required to recognize u s source ordinary_income in an amount equal to the excess of the property’s fair_market_value over its adjusted_basis see sec_1_367_d_-1t u sec_1 reported gain on the transfer of the operating_intangibles under sec_1_367_d_-1t taxpayers may transfer qualifying tangible business property without triggering gain recognition under sec_367 and no gain was reported under sec_367 with respect to the tangible business property at the time of the transfer the u sec_1 consolidated_group and u sec_2 consolidated_group each had ofls attributable to the general limitation category subject_to recapture under sec_904 for purposes of sec_904 and the regulations thereunder the domestic affiliates of u sec_1 and u sec_2 are treated as transferring their proportionate shares of the assets of p see sec_1_904_f_-2 u sec_1 reported recognized gain on the tangible business property under sec_904 u sec_1 reduced its ofl account in the general limitation category by the total amount of the gain recognized on both the operating_intangibles and the tangible business property the examination_division has determined that the built-in_gain on the operating_intangibles is substantially greater than the amount of gain reported by the taxpayers the proportionate share of the built-in_gain on the operating_intangibles attributable to each of u sec_1 and u sec_2 has been determined to be dollar_figureaa other_amounts have been adjusted as well the u sec_1 consolidated group’s proportionate share of the built-in_gain on the tangible business property is dollar_figurebb and the u sec_2 consolidated group’s share of the built-in_gain on the tangible business property is dollar_figurecc the u sec_1 consolidated group’s ofl account balance is dollar_figuredd and the u sec_2 consolidated group’s ofl account balance is dollar_figureee as a result of these adjustments each group’s share of the built-in_gain on the operating_intangibles and the tangible business property exceeds the group’s ofl account balance accordingly it is necessary to determine whether sec_904 applies to require gain recognition with respect to all or a portion of the tangible business property or whether the ofl accounts are first reduced in their entirety by gain required to be recognized under both sec_367 and sec_904 law and analysis pursuant to the deemed sale elections made by the domestic affiliates under the sec_367 regulations the u sec_1 and u sec_2 consolidated groups each recognized dollar_figureaa each group’s proportionate share of the excess of the property’s fair_market_value over their adjusted_basis in gain as u s source ordinary_income you asked whether the taxpayers are entitled to reduce their respective ofl account balances under sec_904 by the u s source income recognized pursuant to the sec_367 regulations for the reasons discussed below the u s source income recognized on the deemed sale of the operating_intangibles does reduce the applicable ofl account balance sec_904 generally provides that if a taxpayer sustains an ofl of the taxpayer’s foreign source taxable_income in subsequent years will be treated as u s source income to the extent of the amount of the ofl sec_904 applies only to recharacterize foreign source taxable_income that a taxpayer otherwise recognizes it does not apply to u s source income sec_904 generally provides that upon a disposition of property which has been used predominantly outside the united_states in a trade_or_business a taxpayer is deemed to have received and recognized foreign source taxable_income in an amount equal to the lesser_of the gain realized on the disposition or the taxpayer’s remaining ofls not recaptured under sec_904 the entire amount of such deemed foreign_source_income is then recharacterized as u s source income see sec_904 sec_904 applies whether or not the taxpayer otherwise recognizes gain on the disposition sec_904 sec_904 also applies without regard to the source of any gain that is otherwise recognized or the manner in which any gain is otherwise recognized however if foreign source gain is otherwise recognized sec_904 applies only to the extent the foreign source gain is not already recharacterized under sec_904 which is limited to of the taxpayer’s total foreign_source_income unless the taxpayer elects to recapture a larger percentage see sec_904 and sec_904 the regulations implementing sec_904 require a taxpayer who sustains an ofl in respect of a separate limitation category to establish an ofl account for that category sec_1_904_f_-1 additions are made to the ofl account to the extent an ofl in that category reduces u s source taxable_income sec_1_904_f_-1 the ofl account is reduced as the losses that resulted in the account are recaptured ie as foreign source taxable_income in the same category as the losses is recharacterized as u s source income sec_1 f - e and f -2 a sec_1_904_f_-2 contains the rules relating to the recapture of losses under sec_904 sec_1_904_f_-2 generally provides that the amount of any foreign source taxable_income that must be recharacterized is the lesser_of the balance in the applicable ofl account and i in a year in which the taxpayer elects the foreign_tax_credit of the taxpayer’s foreign source taxable_income of the same limitation as the loss that resulted in the ofl account or ii in a year in which the taxpayer deducts foreign taxes foreign source taxable_income of the same limitation as the loss that resulted in the ofl account minus foreign taxes imposed on such income a taxpayer may elect to recapture more of the ofl account balance in any year in which the taxpayer elects the foreign_tax_credit sec_1_904_f_-2 consistent with sec_904 sec_1_904_f_-2 applies only to recharacterize foreign source taxable_income that a taxpayer recognizes irrespective of sec_904 it does not apply to u s source income sec_1_904_f_-2 contains the recapture rules for dispositions of property subject_to sec_904 sec_1_904_f_-2 generally provides that if a taxpayer disposes of property used or held for use predominantly outside the united_states in a trade_or_business and that property generates foreign source taxable_income of the same limitation as the loss that resulted in the ofl account gain will be recognized on the disposition and such gain will be treated as foreign_source_income subject_to the same limitation as the income the property generated the taxpayer’s ofl account is recaptured by recharacterizing the foreign source taxable_income that the taxpayer is deemed to recognize as u s source income see sec_1_904_f_-2 consistent with sec_904 sec_1_904_f_-2 applies without regard to whether any gain is otherwise recognized on the disposition the source of any gain that is otherwise recognized on the disposition or the manner in which any gain is otherwise recognized the general recapture rules of sec_904 and sec_1 f - c do not apply to the u s source income recognized on the deemed sale of the operating_intangibles because those rules only apply to foreign source taxable_income the transfer of the operating_intangibles is however a disposition to which sec_904 and sec_1_904_f_-2 apply sec_904 and sec_1_904_f_-2 apply to dispositions of property used in a foreign trade_or_business even though a taxpayer may recognize u s source income on the disposition under another provision of the code and even though the gain may be recognized pursuant to a provision such as sec_367 that overrides an otherwise applicable nonrecognition_provision the rationale for applying the disposition rules in this manner may be inferred from sec_1_904_f_-2 as described above for purposes of ofl recapture sec_1_904_f_-2 characterizes gain realized upon a disposition of property subject_to sec_904 by reference to the type of income generated by the property the regulation thus treats the gain realized on the disposition as a surrogate for the income that would have been generated by the property and recharacterized under the general recapture rules of sec_904 if the property had been retained because the gain is a substitute for the income generated by the property the source of the gain is not relevant therefore under sec_904 and sec_1_904-2 the u s source income recognized on the deemed sale of the operating_intangibles is treated as foreign source taxable_income in the general limitation category which is then subject_to recharacterization as u s source income the ofl account attributable to the general limitation category is reduced by the amount of the foreign source taxable_income recharacterized as u s source income see discussion below sec_1_904_f_-1 and sec_1_904_f_-2 it has been suggested that the gain on the deemed sale of the operating_intangibles is sec_904 gain that would not reduce the previously deducted losses of a taxpayer’s foreign_branch for purposes of the branch_loss_recapture rules of sec_367 and thus should similarly not reduce the taxpayer’s ofl account for purposes of sec_904 for the reasons discussed above the gain on the operating_intangibles is subject_to sec_904 not sec_904 moreover we note that sec_904 income of a foreign_branch ie foreign source taxable_income of the foreign_branch would generally reduce the branch’s previously deducted losses for purposes of sec_367 because such income would generally constitute taxable_income of the branch see sec_367 sec_1_367_a_-6t it has also been suggested that certain legislative_history to sec_367 indicates that where both sec_904 and sec_367 apply to a disposition of intangibles only sec_367 should apply and the ofl account should not be reduced the legislative_history referred to states that upon the incorporation of a the operating_intangibles generate active business income in the general limitation category because the intangibles are assets used in the taxpayer’s trade_or_business loss branch with appreciated intangibles it is intended that the transfer of the intangibles will generally be subject_to the special rule for intangibles rather than the branch_loss_recapture rule h_r conf_rep pincite we believe this language merely addresses the coordination of the branch_loss_recapture rules of sec_367 with the intangible_property rules of sec_367 accordingly the legislative_history does not provide authority for the proposition that sec_904 is inapplicable to a disposition which is also subject_to sec_367 the transfers of the operating_intangibles and the tangible business property are dispositions of property to which sec_904 applies gain recognized on the dispositions reduces the ofl account attributable to the general limitation category it was originally assumed that the ofl account balance attributable to the general limitation category exceeded the built-in_gain on the operating_intangibles and the tangible business property consequently the issue of the order in which the disposition rules of sec_904 and sec_1 f - d apply to the built-in gains was not presented it has been determined that the balances in the taxpayers’ respective ofl accounts attributable to the general limitation category are less than the taxpayers’ respective shares of the built-in_gain on the operating_intangibles and the tangible business property as a result it is necessary to determine the order in which the built-in gains are subject_to the disposition rules for purposes of this discussion we assume that the tangible business property qualifies for the exception contained in sec_367 and thus is taxable solely under sec_904 sec_1_904_f_-2 provides certain guidance regarding the order in which gain on a disposition of property subject_to sec_904 recaptures the ofl account sec_1_904_f_-2 provides generally that if a taxpayer recognizes foreign source gain irrespective of sec_904 and there is a balance in the applicable ofl account after applying the general recapture rules an additional portion of the ofl account will be recaptured in an amount equal to the lesser_of i the remaining balance in the ofl account and ii the entire foreign source gain recognized on the disposition and not previously recharacterized under the general recapture rules sec_1_904_f_-2 provides generally that if gain on a disposition would not otherwise be recognized the taxpayer must recognize and characterize as u s source income an amount of the gain equal to the lesser_of i the balance in the taxpayer’s applicable ofl account after the account has been increased for amounts added to the account for the year and reduced by amounts recaptured under sec_1_904_f_-2 and sec_1 f - d plus the amount of any ofl that would be part of a net_operating_loss if gain from the disposition were not recognized and ii the gain realized on the disposition sec_1_904_f_-2 does not provide guidance on dispositions where u s source gain is recognized irrespective of sec_904 the structure of the regulations suggests that the better view is that u s source gain that a taxpayer otherwise recognizes on a disposition of property that is subject_to sec_904 should reduce the ofl account before gains that are recognized solely under sec_904 sec_1_904_f_-2 provides that foreign source gain that is recognized irrespective of sec_904 reduces the ofl account prior to gains that are recognized solely under sec_904 see sec_1_904_f_-2 and sec_1_904_f_-2 ex the regulation thus establishes a priority for gains that are recognized irrespective of sec_904 over gains that are recognized solely under sec_904 although the regulation addresses only recognized foreign source gains it is appropriate to give the same priority to recognized u s source gains given that sec_904 does not distinguish between u s and foreign source gains and that as discussed above the gain on the disposition is merely a substitute for the foreign_source_income that the property would otherwise generate finally foreign source gain a taxpayer recognizes on a disposition of property irrespective of sec_904 should recapture the applicable ofl account prior to u s source gain that a taxpayer recognizes irrespective of sec_904 the general recapture rules of sec_904 and sec_1_904_f_-2 apply prior to the disposition rules of sec_904 and sec_1_904_f_-2 see sec_904 sec_1_904-2 thus foreign source gain that a taxpayer otherwise recognizes on a disposition of property is first recharacterized as u s source income under the general recapture rules up to the amount of the limits imposed therein for any year in which the taxpayer elects the foreign_tax_credit the taxpayer may elect to apply the general recapture rules without regard to the limits contained therein accordingly in such cases a taxpayer could elect to recharacterize the entire amount of the foreign source gain under the general recapture rules see sec_1_904_f_-2 therefore it is appropriate that the disposition rules apply to the foreign source gain remaining after application of the sec_904 recapture rules prior to u s source gain that a taxpayer otherwise recognizes on a disposition of property because the u s source income recognized on the operating_intangibles is recognized irrespective of sec_904 and the gain on the tangible business property would be recognized solely under sec_904 the gain on the operating_intangibles recaptures the taxpayers’ ofl accounts prior to the gain on the tangible business property consequently each taxpayer’s proportionate share of the u s source income up to the amount of the taxpayer’s balance in its ofl account attributable to the general limitation category is treated as foreign_source_income in the general limitation category that is recharacterized as u s source income pursuant to sec_1_904_f_-1 and sec_1_904_f_-2 the balances of the ofl accounts attributable to the general limitation category are reduced correspondingly because each taxpayer’s share of the gain on the operating_intangibles exceeds its ofl account attributable to the general limitation category each ofl account is reduced in its entirety and no gain is recognized under sec_904 on the tangible business property case development hazards and other considerations in your request for field_service_advice you state that the no audit of p has been opened under the tefra partnership audit provisions we previously suggested that you contact cc dom fs proc regarding the applicability of the tefra_audit provisions to the transaction we understand that you submitted a request for field_service_advice on date requesting advice as to the applicability of those provisions to the transaction and we have not considered that issue as part of our advice please call if you have any further questions ______________________________ barbara a felker chief cc intl br3 office of the associate chief_counsel international
